DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 10/28/2020 amended claims 1, 4, 6, 10, and 13-16, and added new claims 18-20. Claims 1-6, 9-11, 13-16, and 18-20 are currently pending herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cary W. Brooks (Applicant’s representative) on 12/17/2020 and 1/28/2021.
The application has been amended as follows: 
In the Claims:
Cancel Claim 3. 
Replace Claim 1, with the following:
A hybrid drive module, comprising a housing formed by an end section of an engine block of an associated internal combustion engine, an ear structure attached to the end section and extending outwards from the engine block, and a cassette sealing the housing, the ear structure being arranged at a vertical position slightly above the lowermost point of a circular area of the end section, wherein the housing encloses a chain drive comprising a chain, the chain drive connecting an electrical motor with a crank shaft of the associated internal combustion engine via at least one coupling, wherein said housing further comprises a reservoir formed by an insert arranged within the ear structure and being provided around and behind a first sprocket of the chain 
Replace Claim 16, with the following: 
An engine assembly, comprising an internal combustion engine and a hybrid drive module, comprising a housing formed by an end section of an engine block of said internal combustion engine, and an ear structure extending out from said end section, and a cassette sealing the housing, the ear structure being arranged at a vertical position slightly above the lowermost point of a circular area of the end section, the housing enclosing a chain drive comprising a chain, the chain drive connecting an electrical motor with a crank shaft of the internal combustion engine via at least one coupling, wherein said housing further comprises a reservoir having an inlet for receiving oil from the chain during operation, and an outlet for distributing oil back to the chain.
	Replace Claim 19, with the following:
	The hybrid drive module according to claim 1, wherein said cassette is provided with at least one oil port extending from an exterior side of said cassette to an interior side of said cassette.
Replace Claim 20, with the following:
	A hybrid drive module, comprising a housing formed by an end section of an engine block of an associated internal combustion engine, an ear structure attached to the end section and extending outwards from the engine block, and a cassette sealing the housing, the ear structure being arranged at a vertical position slightly above the 
Allowable Subject Matter
Claims 1, 2, 4-6, 9-11, 13-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A hybrid drive module, comprising a housing formed by an end section of an engine block of an associated internal combustion engine, an ear structure attached to the end section and extending outwards from the engine block, and a cassette sealing the housing, the ear structure being arranged at a vertical position slightly above the lowermost point of a circular area of the end section, wherein the housing encloses a chain drive comprising a chain, the chain drive connecting an electrical motor with a crank shaft of the associated internal combustion engine via at least one coupling, wherein said housing further comprises a reservoir formed by an insert arranged within the ear structure and being provided around and behind a first sprocket of the chain drive, said first sprocket being driven directly by the electrical motor, the reservoir having an inlet for receiving oil from the chain during operation, and an outlet for distributing oil back to the chain, as claimed in Claim 1 and similarly claimed in Claims 16 and 20 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of hybrid drive modules (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of the amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618